Title: To Thomas Jefferson from H. W. Bool, 24 November 1825
From: Bool, H. W.
To: Jefferson, Thomas


Venerated Sir,
Baltimore Md
Nov 24. 1825
Excuse the liberty of a Stranger, but feeling a disposition to meet Your Views—from the public prints—“wherein it is Said—you would feel Gratified—by having a First rate Landscape & Florist painter”—at the University (which you are the Father of) in Virginia.” Knowing of an Artist in this City,—who embraces I flatter myself therewith which will meet your Expectation; I hope will Suffice for this imprudence—if it may be So termd.The Person alluded to is a Mr Cornelious De Beet. by Birth a Hollander—he is well known at the City of Washington—and the late Russian Ambassador—publicly declared—that he was one of the first Artist in this Country…Mr De Beet is an extreme modest Man, his Talents are of the first order. And Specimins of which may be Seen in Various parts of this Union…a Person of about 45 Years of age exemplary in his general Conduct—having a Family &c—if this Suggestion for a worthy man—through the Medium of you Sir—will command your favorable Notice for the Institution which you preside over—I shall feel grateful for a Man—whose life has been devoted to public & private Good—and a a Philantrophist Happy in having brought a Man before the World—what Talents have been thus far Kept a obscurity—by a Natural fault—extreme Modesty. Mr Debeet is not aware this application is made & a few Friends have Suggested it.Reference for Mr Debeet—may be made to Messiers “Otis Wood” Jarvis, Stewart &c particularly to Mr Rembrant Peale—or to any Respectable Citizen in the City—With due Respect—& Reference to you as a man whom our Country is under an eternal obligation—I am Sir—Yr Obt Servt.H. W. Bool JrMerchantBaltimore